Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1):
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Citrin, U.S. 9,493,267.
On claim 1, Citrin recites: 
An indicating marker for attaching to a structure, comprising an opening, during manufacture of the structure, the indicating marker comprising:
a cover device configured to removably seal the opening of the structure and be selectively removable from the opening of the structure to unseal the opening (figures 1 and cap 108 for beverage container 102, as described in col 6, lines 14-33);
at least one light attached to the cover device (LED 107); and
a power source continuously electrically connected to the at least one light such that, when the cover device seals the opening of the structure, the at least one light
continuously emits a visible steady light stream or a visible blinking light stream from the at least one light and to continuously identify a location of the cover device (col 6, lines 40-44, battery to power a light source 114, such as an LED. When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position).


The indicating marker according to claim 1, wherein the at least one light comprises a light-emitting diode (LED). Col. 6, lines 40-44, LED. 

On claim 3, Citrin cites:
The indicating marker according to claim 1, wherein the at least one light emits light directly away from the cover device is in continuous electrical connection to the power source to continually illuminate the cover device. Figure 1 and col. 8, lines 15-20 allows the light to illuminate a site at which the liquid is applied. 

On claim 4, Citrin cites:
The indicating marker according to claim 1, further comprising a manually-operated switch configured to electrically connect and to electrically disconnect the at least one light to the power source. As above, “When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position.”

On claim 5, Citrin cites:
The indicating marker according to claim 1, wherein the cover device is a cap comprising:
an open end through which the opening of the structure is insertable (figure 1, outlet portion 106 through cap 108)  and a closed end that is opposite the open end (col. 6, lines 33-40, rotating cap pivotally attached to the cap 108); and
the at least one light and the power source attached to the closed end of the cap (light 114 and previously disclosed battery).

On claim 8, Citrin cites:
The indicating marker according to claim 1, wherein when the power source is electrically connected to the at least one light, the visible light is intermittently emitted from the at least one light.  Col 6, lines 40-44, battery to power a light source 114, such as an LED. When switch 112 is enabled, light 114 is activated for as long as the switch 112 is in the “ON” position. Col. 2, lines 15-20 discloses the option of having the light source in a “blinking” state. The claimed “intermittently emitted” light is synonymous with the cited “blinking.” 
Claim Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Citrin, U.S. 9,493,267 in view of Morris et al., U.S. 2016/0026911.
On claim 6, Citrin cites except:
The indicating marker according to claim 1, wherein the cover device is a plug comprising:

the at least one light and the power source attached to the closed end of the plug.
Citrin, as disclosed in figure 1, includes an embodiment of a cap 108 being screwed over threaded outlet portion 106. Citrin doesn’t disclose the embodiment as being a plug body.
In the similar art of medication and lab containers, Morris, figures la, 1b, 2 and [0096-98 and 100] discloses a vial 1 with an RFID equipped cap 10. Per [0100], The RFID cap 11 is attached to the vial 1 directly. The attachment means is a screw thread on the external surface of the cap body, the screw thread being configured to engage a corresponding screw threat on the internal surface of the vial." In short, Morris’s configuration is a screw in plug.
It would have been obvious at the time the claimed invention was filed to replace the cap disclosed in Morris in place of the cap disclosed in Morris. 
Morris’s design is a known alternative embodiment of covering the opening of a container, but of a different type than what is disclosed in Citrin. One of ordinary skill in the art would have substituted the plug type cap disclosed in Morris in place of the cap over body disclosed in Citrin and the results of the substitution would have predicted the claimed invention. 

On claim 10, Citrin cites except:
The indicating marker according to claim 1, further comprising a wireless signal emitter attached to the cover device configured to receive a wireless query signal and to transmit a wireless response signal in response to receipt of the wireless query signal.

In the related art of medication and lab containers, Morris, figures 1a, 1b, 2 and [0096-98 and 100] discloses a vial 1 with an RFID equipped cap 10. 
It would have been obvious at the time the claimed invention was filed to replace the RFID cap equipped vial disclosed in Morris in place of the cap disclosed in Citrin. Morris discloses a known embodiment for RFID equipped caps and one of ordinary skill in the art would have incorporated such a feature into Citrin for inventory, identification, and other similar purposes. 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Citrin, U.S. 9,493,267 in view of Foster, U.S. 6,553,696.
On claim 9, Citrin discloses except:
	The indicating marker according to claim 1, wherein at least a portion of an exterior surface of the cover device is made of a fluorescent color.
Citrin, while discloses a cover in figure 1, Citrin doesn’t disclose the cover or the vial being in a fluorescent color.
In the same art of drink containers, Forster, Abstract, discloses a drink container where fluorescent paint is used to color the lid. 
It would have been obvious at the time the claimed invention was filed to modify Citrin’s cap using the fluorescent color of Foster’s lid such that the claimed invention is realized. 

Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Morris et al., U.S. 2016/0026911 in view of over Citrin, U.S. 9,493,267, and Walden et al., U.S. 2018/0374039.
On claim 11, Morris cites except as indicated:
A system for preventing debris from entering an opening in a structure during manufacture of the structure, the system comprising:
a cover device configured to removably seal the opening of the structure and be selectively removable from the opening of the structure (Morris, figures 1a, b and 2, and cap 10 for vial 102, as described in col 6, lines 14-33);
a wireless signal emitter attached to the cover device (figure 1a/1b, RFID tag 13) and configured to receive a wireless query signal and to transmit a wireless response signal in response to receipt of the wireless query signal ([0013] describes the operation of an RFID system);
a power source, attached to the cover device and continuously electrically connected to
the wireless signal emitter, such that, when the cover device seals the opening of the structure,
the wireless signal emitter continuously transmits the wireless signal;
a wireless signal receiver separate from the structure and configured to transmit the wireless query signal and to receive the wireless response signal from the wireless signal ([0013] above)

Regarding the excepted: 
a power source, attached to the cover device, Morris, while disclosing an RFID tag 13 coupled to a lid, Morris doesn’t disclose a battery powering the RFID. 
	In the same art of cover devices, Citrin, figure 1 and col 6, lines 40-44, discloses a battery to power a light source 114, such as an LED.
	It would have been obvious at the time the claimed invention was filed to modify Morris’s RFID tag to be powered by the battery disclosed in Citrin such that the claimed invention is realized. Citrin discloses a known battery for powering a load, wherein the RFID tag disclosed in Morris is a load. 
	One of ordinary skill in the art would have powered the tag disclosed in Morris using the battery disclosed in Citrin and the results of the substitution would have predicted the claimed invention. 
	Regarding the excepted: 
a power source, attached to the cover device and continuously electrically connected to
the wireless signal emitter, such that, when the cover device seals the opening of the structure, the wireless signal emitter continuously transmits the wireless signal, while Citrin discloses a battery and switch to enable an LED built into the disclosed cover in figure 1, neither Morris nor Citrin discloses using a switch to turn on a load in conjunction with a battery when the cover device seals the opening of the structure.
In the similar art of tracking products, Walden, [0008] discloses a shipping container with a cover that includes a wireless broadcasting beacon. The beacon transmits a continuous data 
It would have been obvious at the time the claimed invention was filed to modify Morris and Citrin’s embodiment using the features outlined in Walden such that the claimed invention is realized. 
Walden discloses a known feature of transmitting a wireless signal identifying a container dependent upon the container’s lid being opened or closed. One of ordinary skill in the art would have included this feature to identify that a certain container is unopened. 

On claim 12, Morris cites:
The system according to claim 11, wherein the wireless signal is a radio frequency query signal and the wireless signal receiver is configured to transmit the radio frequency signal and to receive the radio frequency signal from the wireless signal emitter. [0013] “An RFID reader can be used to transmit an encoded radio signal to an RFID tag in order to interrogate it. Upon receiving the interrogation signal, the RFID tag transmits its identification information to the reader. This identification information may be a unique serial number assigned to a particular patient or to a particular sample.”

On claim 14, Morris cites except:
The system according to claim 11, wherein the cover device is a cap comprising:
an open end through which the opening of the structure is insertable and a closed end that is opposite the open end (Morris, figure 1a, 1b, and 2 discloses an RFID tag (13) equipped cover 10); and
the wireless signal emitter attached to the closed end of the cap (figure 1a and 1b, tag 13)).
Regarding the excepted “an open end through which the opening of the structure is insertable and a closed end that is opposite the open end,” Morris doesn’t disclose this feature. 
In the similar art of closeable containers, Citrin, figure 1, discloses an embodiment whereina cap 108 fits over a bottle 102’s neck 106 in the manner claimed.
It would have been obvious at the time the claimed invention was filed to modify Morris using the features outlined in Citrin such that the claimed invention is realized. Citrin discloses a known alternative embodiment of the container disclosed in Morris. But for the fact Citrin’s embodiment shows a screw-type cove and Morris discloses a plug type cover, one of ordinary skill in the art would have substituted the structure disclosed in Morris and placed it in Citrin and the results would have realized an embodiment predicted the claimed invention. 

On claim 15, Morris cites:
The system according to claim 11, wherein the cover device is a plug comprising:
a plug body that is removably insertable into the opening of the structure-and a closed end that is adjacent to the plug body and viewable from outside of the structure when the plug body is removably inserted into the opening of the structure and
the wireless signal emitter attached to the closed end of the plug.
Morris, figures 1a, 1b, and 2 discloses a cover 16 which can be inserted into body 1.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Morris et al., U.S. 2016/0026911 in view of Walden et al., U.S. 2018/0374039.
On claim 17, Morris cites:

sealing the opening of the structure with a cover device configured to removably seal the opening of the structure (figure 1a, 1b, and 2);
continuously emitting a signal from a signaling device ([0013]), attached to the cover (tag 13), when the cover device is sealing the opening of the structure;
analyzing the structure for the signal that is being continuously emitted from the signaling device attached to the cover device (as above, unique serial number);
determining a location of the signaling device within the structure in response to detection of the signal ([0044] using RFID to track and locate a particular vial); and
removing the cover device from the opening of the structure after manufacture of the structure and after detection of the signal (while not specifically disclosed, the user of the vial would want to open the vial disclosed in figures 1a, 1b, and 2 upon determining the identity of the vial and thus, its contents).
Regarding the excepted:
continuously emitting a signal from a signaling device, Morris, as above, discloses using an RFID tag to track and locate a vial. Morris doesn’t disclose the embodiment as transmitting continuously. 
In the similar art of tracking products, Walden, [0008] discloses a shipping container with a cover that includes a wireless broadcasting beacon. The beacon transmits a continuous data packet until the container’s cover has been opened or closed. In other words, the container’s beacon is broadcasting dependent on if the cover is open or closed. 

Walden discloses a known feature of transmitting a wireless signal identifying a container dependent upon the container’s lid being opened or closed. One of ordinary skill in the art would have included this feature to identify that a certain container is unopened. 

On claim 19, Morris and Walden cites:
The method of claim 17, wherein the signal device comprises a wireless signal emitter attached to the cover device and wherein the signal that is continuously emitted from the signaling device comprises a wireless signal continuously transmitted by the signaling device when the cover device is sealing the opening of the structure. See the rejection of claim 17 which discloses the same subject matter as claim 19 wherein claim 19 is rejected for the same reasons disclosed in the rejection of claim 17. 
Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being obvious over Morris et al., U.S. 2016/0026911 in view of Walden et al., U.S. 2018/0374039 and Citrin, U.S. 9,493,267.
On claim 18, Morris and Walden cites except:
The method of claim 17, wherein the signaling device comprises at least one light attached to the cover device and wherein the signal that is being continuously emitted from the signaling device comprises a visible steady light stream or a visible blinking light stream that is emitted from the at least one light when the cover device is sealing the opening of the structure.
In the rejection of claim 17, Morris and Walden discloses an embodiment wherein a container includes an RFID equipped cover which continuously transmits as a result of the container being closed. Neither discloses the excepted claim limitations. 

It would have been obvious at the time the claimed invention was filed to modify Morris and Walden using the features disclosed in Citrin such that the claimed invention is realized. 
Citrin discloses a known embodiment for lighting a container continuously when its switch is engaged. One of ordinary skill in the art would have substituted the RFID tag equipped container with one that uses a light and the results of the substitution would have predicted the claimed invention. 

On claim 20, Morris cites:
The method of claim 19 further comprising: 
scanning the structure with a wireless signal receiver configured to transmit a wireless
query signal and receive the wireless response signal from the wireless signal emitter (Morris, [0013] “An RFID reader can be used to transmit an encoded radio signal to an RFID tag in order to interrogate it. Upon receiving the interrogation signal, the RFID tag transmits its identification information to the reader. This identification information may be a unique serial number assigned to a particular patient or to a particular sample”);
receiving, at the wireless signal receiver, the wireless response signal from the wireless signal emitter in response to transmission of the wireless query signal by the wireless signal receiver; and
processing the wireless response signal by a signal reader in electrical communication with the wireless signal receiver (see Morris, above).

On claim 21, Morris cites: The method of claim 17, wherein the structure comprises a fluid flow conduit of an aircraft. The claim limitations are requiring the invention to be used in a specific application. This is considered a “statement of intended use.” MPEP 2111.02 Preamble Statements Reciting Purpose or Intended Use.
Response to Arguments
Applicant's arguments with respect to claims 1, 4, 5, and 8 have been carefully reviewed. However, due to the claim amendments significantly changing the scope of the claim, the applicant’s arguments are moot in view of the new limitations. Claims 11 and 17 have been also similarly and significantly amended. Thus, the applicant’s arguments are moot in view of the new limitations.
Allowable Subject Matter
Claims 7 and 16 are objected to for depending on rejected independent claims but would otherwise be allowable if amended into their respective independent claims. 
Reasons for Allowance
Claim 7 claims in part, “the bottom surface comprises an adhesive that is configured to attach the piece of tape to the structure over the opening of the structure and be selectively removable from the structure; and the at least one light and the power source coupled to the top surface of the piece of tape.” Similarly, claim 16 claims “the cover device is a piece of tape comprising a top surface and a bottom surface that is opposite the tope surface; the bottom surface comprises an adhesive that is configured to attach the piece of tape to the structure over the opening of the structure and be selectively removable from the structure; and the wireless signal emitter is attached to the top surface of the piece of tape.” Phaneuf, which was used to 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at x230593028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAL J EUSTAQUIO/Examiner, Art Unit 2683   

/NABIL H SYED/Primary Examiner, Art Unit 2683